JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-14-00941-CR

                         PATRICK DUNBAR JESSE, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

     Appeal from the 185th District Court of Harris County. (Tr. Ct. No. 1370984).

       The cause heard today by the Court is an appeal from the order signed on
November 3, 2014. After inspecting the record of the court below, it is the opinion of
this Court that that it lacks jurisdiction over this appeal. After due consideration, the
Court dismisses the appeal for want of jurisdiction.

       The Court orders that this decision be certified below for observance.

Judgment rendered May 5, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Higley, and
Huddle.